Name: Commission Directive 86/562/EEC of 6 November 1986 adapting to technical progress Council Directive 71/127/EEC on the approximation of the laws of the Member States relating to the rear-view mirrors of motor vehicles
 Type: Directive
 Subject Matter: technology and technical regulations;  organisation of transport
 Date Published: 1986-11-22

 Avis juridique important|31986L0562Commission Directive 86/562/EEC of 6 November 1986 adapting to technical progress Council Directive 71/127/EEC on the approximation of the laws of the Member States relating to the rear-view mirrors of motor vehicles Official Journal L 327 , 22/11/1986 P. 0049 - 0049 Finnish special edition: Chapter 13 Volume 16 P. 0046 Swedish special edition: Chapter 13 Volume 16 P. 0046 *****COMMISSION DIRECTIVE of 6 November 1986 adapting to technical progress Council Directive 71/127/EEC on the approximation of the laws of the Member States relating to the rear-view mirrors of motor vehicles (86/562/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 70/156/EEC of 6 February 1970 on the approximation of the laws of Member States relating to the type-approval of motor vehicles and their trailers (1), as last amended by Directive 80/1267/EEC (2), and in particular Article 11 thereof, Having regard to Council Directive 71/127/EEC of 1 March 1971 on the approximation of the laws of the Member States relating to the rear-view mirrors of motor vehicles (3), as last amended by Commission Directive 85/205/EEC (4); Whereas all rear-view mirrors EEC component typeapproved after 1 October 1986 must bear the EEC component type-approval mark with the sequence number 02; whereas sequence number 01 may still be used for Class I, II and III mirrors for so long as the requirements for those three classes of rear-view mirrors remain unchanged; Whereas a great many rear-view mirrors incorporate protective plastic casings and whereas a change to a single digit of the component type-approval mark would involve a major, if not complete modification of the moulding equipment used; whereas the cost of these modifications wuold be unjustifiably out of proportion to the intended aim; Whereas the measures provided for in this Directive are in accordance with the opinion of the Committee for the Adaptation to Technical Progress of Directives on the removal of technical barriers to trade in the motor vehicles sector, HAS ADOPTED THIS DIRECTIVE: Article 1 Directive 71/127/EEC is hereby amended as follows: 1. The following is added to the end of item 4.2 of Appendix 2 in Annex II: 'Sequence number 01 may, however, be retained for Class I, II and III rear-view mirrors if the requirements relating to these three classes of mirror remain unchanged.' 2. A new item 1.3 as follows is added to Annex III: '1.3. Vehicles having received EEC type-approval in respect of the fitting of their rear-view mirrors in pursuance of this Directive may, either fully or in part, be fitted with Class I, II or III rear-view mirrors bearing within their EEC component type-approval number sequence number 01, on condition that the requirements relating to these three classes of rear-view mirror remain unchanged.' Article 2 Member States shall bring into force the provisions necessary to comply with this Directive by 31 December 1986. They forthwith inform the Commission thereof. Article 3 This Directive is addressed to the Member States. Done at Brussels, 6 November 1986. For the Commission COCKFIELD Vice-President (1) OJ No L 42, 23. 2. 1970, p. 1. (2) OJ No L 375, 21. 12. 1980, p. 34. (3) OJ No L 68, 22. 3. 1971, p. 1. (4) OJ No L 90, 29. 3. 1985, p. 1.